Exhibit 10.11.21

EXECUTION VERSION


TWENTY-FIRST AMENDMENT TO CREDIT AGREEMENT
THIS TWENTY-FIRST AMENDMENT TO CREDIT AGREEMENT (this “Twenty-first Amendment”)
is made and entered into as of February 28, 2012, by and among the financial
institutions identified on the signature pages hereof (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), WELLS FARGO CAPITAL FINANCE, INC. (formerly known as WELLS FARGO
FOOTHILL, INC.), a California corporation, as arranger and administrative agent
for the Lenders (in such capacities, together with any successor arranger and
administrative agent, “Agent”), and TRC COMPANIES, INC., a Delaware corporation
(the “Administrative Borrower”), on behalf of all Borrowers.
WITNESSETH:
WHEREAS, the Administrative Borrower, the Administrative Borrower's Subsidiaries
party thereto, the Lenders and Agent are parties to that certain Credit
Agreement dated as of July 17, 2006 (as amended as of October 31, 2006, as of
November 29, 2006, as of December 29, 2006, as of January 31, 2007, as of July
30, 2007, as of September 25, 2007, as of November 28, 2007, as of December 14,
2007, as of March 3, 2008, as of April 4, 2008, as of April 22, 2008, as of May
20, 2008, as of August 19, 2008, as of May 29, 2009, as of January 19, 2010, as
of January 28, 2011, as of February 25, 2011, as of June 6, 2011, as of August
15, 2011, and as of August 31, 2011, and as the same may be further amended,
modified, supplemented or amended and restated from time to time, the “Credit
Agreement”); and
WHEREAS, Agent, the Lenders and the Borrowers have agreed to amend the Credit
Agreement, all as herein provided subject to the terms and conditions set forth
herein;
NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:
Section 1.Definitions. Any capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.


Section 2.Amendments to Credit Agreement. Subject to the terms and conditions
set forth herein, the Credit Agreement is hereby amended, as of the Effective
Date (as defined in Section 4 below), as follows:


2.01.    Amendment to Section 2.12. Section 2.12(a) of the Credit Agreement is
hereby amended by deleting the words “the Letter of Credit Usage would exceed
$25,000,000” in clause (ii) thereof and inserting “the Letter of Credit Usage
would exceed $15,000,000” in lieu thereof.


2.02.    Amendment to Section 3.3. Section 3.3 of the Credit Agreement is hereby
amended by deleting the words “July 17, 2013” therein and inserting “July 17,
2014” in lieu thereof.


2.03.    Amendment to Section 6.19. Section 6.19 of the Credit Agreement is
hereby amended by deleting it in its entirety.


2.04.    Amendments to Schedule 1.1 of the Credit Agreement. Schedule 1.1 of the
Credit Agreement is hereby amended as follows:


2.04.1. Definition of Base LIBOR Rate in Schedule 1.1. The definition of “Base
LIBOR Rate” in Schedule 1.1 to the Credit Agreement is hereby amended by
deleting the definition of “Base LIBOR Rate” set forth therein and inserting the
following in lieu thereof with respect to all sums outstanding on and after the
Effective



1

--------------------------------------------------------------------------------

Exhibit 10.11.21

Date:
““Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate, to be the rate at which Dollar deposits
(for delivery on the first day of the requested Interest Period) are offered to
major banks in the London interbank market 2 Business Days prior to the
commencement of the requested Interest Period, for a term and in an amount
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Administrative Borrower in accordance with the Agreement, which determination
shall be conclusive in the absence of manifest error.”
2.04.2. Definition of Base Rate in Schedule 1.1. The definition of “Base Rate”
in Schedule 1.1 to the Credit Agreement is hereby amended by deleting the
definition of “Base Rate” set forth therein and inserting the following in lieu
thereof with respect to all sums outstanding on and after the Effective Date:


““Base Rate” means the rate of interest announced, from time to time, within
Wells Fargo at its principal office in San Francisco as its “prime rate”, with
the understanding that the “prime rate” is one of Wells Fargo's base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.”
2.04.3. Definition of Base Rate Margin in Schedule 1.1. The definition of “Base
Rate Margin” in Schedule 1.1 to the Credit Agreement is hereby amended by
deleting the definition of “Base Rate Margin” set forth therein and inserting
the following in lieu thereof with respect to all sums outstanding on and after
the Effective Date:
““Base Rate Margin” means, as of any date of determination:
(a)    For the period from and including the Twenty-first Amendment Effective
Date to but excluding the effective date of any determination of the Base Rate
Margin pursuant to clause (c) below, 2.75 percentage points per annum (the
“Initial Base Rate Margin”).
(b)    Thereafter, so long as no Event of Default has occurred and is
continuing, the relevant Base Rate Margin set forth in the table below that
corresponds to the applicable TTM EBITDA of Parent and its Subsidiaries set
forth opposite thereto (as determined in accordance with clause (c) below). At
any time that an Event of Default has occurred and is continuing, the “Base Rate
Margin” shall be reset to the Initial Base Rate Margin.
TTM EBITDA
Base Rate Margin
Less than or equal to $10,000,000
2.75 percentage points
Greater than $10,000,000 but less than or equal to $13,000,000
2.25 percentage points
Greater than $13,000,000
2.00 percentage points



(c)    The Base Rate Margin shall be determined from time to time pursuant to
clause (b) above on the first day of the month following the date on which
Parent delivers to Agent a quarterly Compliance Certificate in accordance with
Section 5.3, commencing with the delivery by Parent of the Compliance
Certificate for the fiscal quarter of Parent ended immediately after the
Twenty-first Amendment Effective Date. In the event that a quarterly Compliance
Certificate is not provided to Agent in accordance with Section 5.3, the Base
Rate Margin shall be set at the Initial Base Rate Margin as of the first day of
the month following the date on which such quarterly Compliance Certificate was
required to be delivered until the date on which such quarterly Compliance
Certificate is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default arising as a result of
Parent's and Borrowers' failure to timely deliver such quarterly Compliance
Certificate, the Base Rate Margin shall be set at the relevant Base Rate Margin
set forth in the table above based upon the calculation of TTM EBITDA of Parent
and its Subsidiaries set forth in such quarterly Compliance Certificate). If the
aforementioned



2

--------------------------------------------------------------------------------

Exhibit 10.11.21

financial statements are at any time restated or otherwise revised (including as
a result of an audit) or if the information set forth in such financial
statements otherwise proves to be false or incorrect such that the Base Rate
Margin would have been higher than was otherwise in effect during any period,
without constituting a waiver of any Default or Event of Default arising as a
result thereof, interest due under the Agreement shall immediately be
recalculated at such higher rate for any applicable periods and shall be due and
payable on demand.”
2.04.4. Definition of LIBOR Rate Margin in Schedule 1.1. The definition of
“LIBOR Rate Margin” in Schedule 1.1 to the Credit Agreement is hereby amended by
deleting the definition of “LIBOR Rate Margin” set forth therein and inserting
the following in lieu thereof with respect to all sums outstanding on and after
the Effective Date:
““LIBOR Rate Margin” means, as of any date of determination:
(a)    For the period from and including the Twenty-first Amendment Effective
Date to but excluding the effective date of any determination of the LIBOR Rate
Margin pursuant to clause (c) below, 3.50 percentage points per annum (the
“Initial LIBOR Rate Margin”).
(b)    Thereafter, so long as no Event of Default has occurred and is
continuing, the relevant LIBOR Rate Margin set forth in the table below that
corresponds to the applicable TTM EBITDA of Parent and its Subsidiaries set
forth opposite thereto (as determined in accordance with clause (c) below). At
any time that an Event of Default has occurred and is continuing, the “LIBOR
Rate Margin” shall be reset to the Initial LIBOR Rate Margin.
TTM EBITDA
LIBOR Rate Margin
Less than or equal to $10,000,000
3.50 percentage points
Greater than $10,000,000 but less than or equal to $13,000,000
3.25 percentage points
Greater than $13,000,000
3.00 percentage points



(c)    The LIBOR Rate Margin shall be determined from time to time pursuant to
clause (b) above on the first day of the month following the date on which
Parent delivers to Agent a quarterly Compliance Certificate in accordance with
Section 5.3, commencing with the delivery by Parent of the Compliance
Certificate for the fiscal quarter of Parent ended immediately after the
Twenty-first Amendment Effective Date. In the event that a quarterly Compliance
Certificate is not provided to Agent in accordance with Section 5.3, the LIBOR
Rate Margin shall be set at the Initial LIBOR Rate Margin as of the first day of
the month following the date on which such quarterly Compliance Certificate was
required to be delivered until the date on which such quarterly Compliance
Certificate is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default arising as a result of
Parent's and Borrowers' failure to timely deliver such quarterly Compliance
Certificate, the LIBOR Rate Margin shall be set at the relevant LIBOR Rate
Margin set forth in the table above based upon the calculation of TTM EBITDA of
Parent and its Subsidiaries set forth in such quarterly Compliance Certificate).
If the aforementioned financial statements are at any time restated or otherwise
revised (including as a result of an audit) or if the information set forth in
such financial statements otherwise proves to be false or incorrect such that
the LIBOR Rate Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under the Agreement shall immediately
be recalculated at such higher rate for any applicable periods and shall be due
and payable on demand.”
2.04.5. Definition of Maximum Revolver Amount in Schedule 1.1. The definition of
“Maximum Revolver Amount” in Schedule 1.1 to the Credit Agreement is hereby
amended by deleting the definition of “Maximum Revolver Amount” set forth
therein and inserting the following in lieu thereof:


““Maximum Revolver Amount” means (a) at any time prior to a Successful
Syndication, $65,000,000 less the Syndication Reserve and (b) at any time from
and after a Successful Syndication, $65,000,000 less the excess, if any, of
$15,000,000 over the aggregate amount of additional Total Commitment raised in a
Successful



3

--------------------------------------------------------------------------------

Exhibit 10.11.21

Syndication.”
2.04.6. Definition of Post-Syndication Reserve in Schedule 1.1. The definition
of “Post-Syndication Reserve” in Schedule 1.1 to the Credit Agreement is hereby
amended by deleting it in its entirety.


2.04.7. Definition of Successful Syndication in Schedule 1.1. The definition of
“Successful Syndication” in Schedule 1.1 to the Credit Agreement is hereby
amended by deleting the definition of “Successful Syndication” set forth therein
and inserting the following in lieu thereof:


““Successful Syndication” means that, after the Twenty-first Amendment Effective
Date, one or more financial institutions shall have agreed to become a “Lender”
under the Credit Agreement such that the aggregate Total Commitments of the
Lenders, after giving effect to such syndication, shall be greater than
$50,000,000.”
2.04.8. Definition of Twenty-first Amendment Effective Date in Schedule 1.1.
Schedule 1.1 to the Credit Agreement is hereby amended by adding the following
new definition in proper alphabetical order:


““Twenty-first Amendment Effective Date” means the “Effective Date” under the
Twenty-first Amendment to Credit Agreement dated as of February 28, 2012, among
the Administrative Borrower, Agent and the Lenders party thereto.”


2.05.    Amendment to Schedule C-1. Schedule C-1 to the Credit Agreement is
hereby amended by deleting it in its entirety and replacing it with the new
Schedule C-1 attached as Annex A hereto.


Section 3.Representations and Warranties. In order to induce Agent and the
Lenders to enter into this Twenty-first Amendment, the Administrative Borrower,
for itself and on behalf of all of the other Borrowers, hereby represents and
warrants that:


3.01.    No Default. At and as of the date of this Twenty-first Amendment and at
and as of the Effective Date and both prior to and after giving effect to this
Twenty-first Amendment, no Default or Event of Default exists and is continuing.


3.02.    Representations and Warranties True and Correct. At and as of the date
of this Twenty-first Amendment and both prior to and after giving effect to this
Twenty-first Amendment, each of the representations and warranties contained in
the Credit Agreement and other Loan Documents is true and correct in all
material respects.


3.03.    Corporate Power, Etc. Administrative Borrower (a) has all requisite
corporate power and authority to execute and deliver this Twenty-first Amendment
and to consummate the transactions contemplated hereby for itself and, in the
case of Administrative Borrower, on behalf of all of the other Borrowers, and
(b) has taken all action, corporate or otherwise, necessary to authorize the
execution and delivery of this Twenty-first Amendment and the consummation of
the transactions contemplated hereby for itself and, in the case of
Administrative Borrower, on behalf of all of the other Borrowers.


3.04.    No Conflict. The execution, delivery and performance by Administrative
Borrower (on behalf of itself and all of the other Borrowers) of this
Twenty-first Amendment will not (a) violate any provision of federal, state, or
local law or regulation applicable to any Borrower, the Governing Documents of
any Borrower, or any order, judgment or decree of any court or other
Governmental Authority binding on any Borrower, (b) conflict with or result in
any breach of, or constitute (with due notice or lapse of time or both) a
default under any material contractual obligation of any Borrower, (c) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any properties or assets of any Borrower, other than Permitted Liens, or (d)
require any approval of any Borrower's interestholders or any approval or
consent of any Person under any material contractual obligation of any Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect.


3.05.    Binding Effect. This Twenty-first Amendment has been duly executed and
delivered by the



4

--------------------------------------------------------------------------------

Exhibit 10.11.21

Administrative Borrower (on behalf of itself and all of the other Borrowers) and
constitutes the legal, valid and binding obligation of the Administrative
Borrower (on behalf of itself and all of the other Borrowers), enforceable
against the Administrative Borrower (on behalf of itself and all of the other
Borrowers) in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws, now or hereafter in effect, relating to or affecting the
enforcement of creditors' rights generally, and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


Section 4.Conditions. This Twenty-first Amendment shall be effective upon the
fulfillment by the Borrowers, in a manner satisfactory to Agent and the Lenders,
of all of the following conditions precedent set forth in this Section 4 (such
date, the “Effective Date”):


4.01.    Execution of the Twenty-first Amendment. Each of the parties hereto
shall have executed an original counterpart of this Twenty-first Amendment and
shall have delivered (including by way of telefacsimile or electronic mail) the
same to Agent.


4.02.    Fee Letter. Each of the Borrowers shall have executed an original
counterpart of the Fee Letter dated as of the date hereof (the “Twenty-first
Amendment Fee Letter”) among the Borrowers and Agent related to this
Twenty-first Amendment and shall have delivered (including by way of
telefacsimile or electronic mail) the same to Agent. All fees required to be
paid under the Twenty-first Amendment Fee Letter on or prior to the date hereof
shall have been so paid in accordance therewith.


4.03.    Representations and Warranties. As of the Effective Date, the
representations and warranties set forth in Section 3 hereof shall be true and
correct.


4.04.    Compliance with Terms. Borrowers shall have complied in all respects
with the terms hereof and of any other agreement, document, instrument or other
writing to be delivered by Borrowers in connection herewith.


4.05.    Delivery of Other Documents. Agent shall have received all other
instruments, documents and agreements as Agent may reasonably request, in form
and substance reasonably satisfactory to Agent.


Section 5.Miscellaneous.


5.01.    Continuing Effect. Except as specifically provided herein, the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.


5.02.    No Waiver; Reservation of Rights. This Twenty-first Amendment is
limited as specified and the execution, delivery and effectiveness of this
Twenty-first Amendment shall not operate as a modification, acceptance or waiver
of any provision of the Credit Agreement, or any other Loan Document, except as
specifically set forth herein. Notwithstanding anything contained in this
Twenty-first Amendment to the contrary, Agent and the Lenders expressly reserve
the right to exercise any and all of their rights and remedies under the Credit
Agreement, any other Loan Document and applicable law in respect of any Default
or Event of Default.


5.03.    References.


(a)    From and after the Effective Date, (i) the Credit Agreement, the other
Loan Documents and all agreements, instruments and documents executed and
delivered in connection with any of the foregoing shall each be deemed amended
hereby to the extent necessary, if any, to give effect to the provisions of this
Twenty-first Amendment and (ii) all of the terms and provisions of this
Twenty-first Amendment are hereby incorporated by reference into the Credit
Agreement, as applicable, as if such terms and provisions were set forth in full
therein, as applicable.



5

--------------------------------------------------------------------------------

Exhibit 10.11.21

(b)    From and after the Effective Date, (i) all references in the Credit
Agreement to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended hereby and (ii) all references in the Credit Agreement, the other Loan
Documents or any other agreement, instrument or document executed and delivered
in connection therewith to “Credit Agreement”, “thereto”, “thereof”,
“thereunder” or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended hereby.
5.04.    Governing Law. THIS TWENTY-FIRST AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


5.05.    Severability. The provisions of this Twenty-first Amendment are
severable, and if any clause or provision shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction and shall not in any manner affect such clause or provision in
any other jurisdiction, or any other clause or provision in this Twenty-first
Amendment in any jurisdiction.


5.06.    Counterparts. This Twenty-first Amendment may be executed in any number
of counterparts, each of which counterparts when executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of this Twenty-first Amendment
by telefacsimile or electronic mail shall be equally effective as delivery of a
manually executed counterpart. A complete set of counterparts shall be lodged
with the Administrative Borrower, Agent and each Lender.


5.07.    Headings. Section headings in this Twenty-first Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Twenty-first Amendment for any other purpose.


5.08.    Binding Effect; Assignment. This Twenty-first Amendment shall be
binding upon and inure to the benefit of Borrowers, Agent and the Lenders and
their respective successors and assigns; provided, however, that the rights and
obligations of Borrowers under this Twenty-first Amendment shall not be assigned
or delegated without the prior written consent of Agent and the Lenders.


5.09.    Expenses. Borrowers agree to pay Agent upon demand, for all reasonable
expenses, including reasonable fees of attorneys and paralegals for Agent and
the Lenders (who may be employees of Agent or the Lenders), incurred by Agent
and the Lenders in connection with the preparation, negotiation and execution of
this Twenty-first Amendment and any document required to be furnished herewith.


5.10.    Integration. This Twenty-first Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.


[Signature page follows]















6

--------------------------------------------------------------------------------

Exhibit 10.11.21

IN WITNESS WHEREOF, the parties hereto have caused this Twenty-first Amendment
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.


 
ADMINISTRATIVE BORROWER:
TRC COMPANIES, INC., a Delaware corporation, as Administrative Borrower, on
behalf of itself and all other Borrowers
By: /s/ Martin H. Dodd
Name: Martin H. Dodd
Title: Senior Vice President
 
 
 
AGENT AND LENDERS:
WELLS FARGO CAPITAL FINANCE, INC. (formerly known as WELLS FARGO FOOTHILL,
INC.), as Agent and as Lender
By: /s/ Jason Shanahan
Name: Jason Shanahan
Title: Vice President
 
 



[SIGNATURE PAGE OF TWENTY-FIRST AMENDMENT TO CREDIT AGREEMENT]























7

--------------------------------------------------------------------------------

Exhibit 10.11.21



Annex A to Twenty-first Amendment
Schedule C-1
Commitments


Lender
Revolver Commitment
Total Commitment
Wells Fargo Capital Finance, Inc.
$50,000,000.00
$50,000,000.00
 
 
 
All Lenders
$50,000,000.00
$50,000,000.00






8